 



EXHIBIT 10.4

ECLIPSYS

--------------------------------------------------------------------------------

The Outcomes Company

February 2, 2002

Mr. John S. Cooper
451 Barclay Road
Rosemont, Pa. 19010

Dear John:

We are pleased to confirm our offer for you to join us as an Executive Vice
President of Eclipsys with initial responsibility for sales. Your base annual
compensation will be 275,000 per year increasing to 330,000 per year in June of
2002.

You will also be eligible to participate in the Eclipsys Executive Compensation
Program. This plan is similar in format and structure to prior years. As a
participant in this program your annual incentive compensation would be $250,000
at target.

You will participate in the Eclipsys Corporation Stock Plan by receiving options
to purchase shares of Eclipsys stock at a price to be determined when you become
a full time employee of the company. The options will be at fair market value on
the day of issue. The stock option award will be for 200,000 shares vesting over
4 years. The initial vesting date for these options is on the date of grant for
40,000 shares; at the end of one year from the date of award an additional
40,000 will vest with the remainder vesting monthly thereafter for the next 36
months.

You will be entitled to severance benefits in the event your employment is
terminated other than for cause or a voluntary termination, and you will
participate in any existing or future plans or programs of deferred or
supplemental compensation that are available to executives. You will be entitled
to a severance benefit of 18 months of base pay, target bonus, and benefits
unless a greater benefit is provided under an existing or future executive
severance program, or employment agreement between you and the Company.
Additionally, you will be entitled to a severance benefit of 12 months of
continued vesting of stock options awards during the severance period.

You are protected under the change of control provisions along with other key
Eclipsys executives in the event you are let go or your responsibilities are
substantially changed as a result of a change of control event.

As an Eclipsys employee, you will also be eligible to participate in the
Company’s employee benefit program including life and disability insurance,
hospitalization and major medical and dental coverage effective on the first day
of the month following your date of hire. You will have an opportunity to
participate in the Eclipsys Corporation 401(k) and Employee Stock Purchase Plans
in accordance with the plan’ entry and participation requirements.

We are very excited and pleased about your joining Eclipsys. I look forward to
working with you and transferring the sales leadership of the company to you
followed by the marketing leadership responsibility when we mutually agree it is
appropriate but in any case no later than mid 2003.

It is anticipated that your start date will be during the month of February or
as soon as convenient for you and your family.

Welcome aboard,

/s/ HARVEY J. WILSON
Harvey J. Wilson
Chairman and CEO

1750 Clint Moore Road, Boca Raton, FL 33487
phone 561.322.4321 • fax 561.322.4320 • info@eclipsys.com